Citation Nr: 1741320	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  03-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis (also claimed as due to exposure to Agent Orange and/or ionizing radiation). 

2. Entitlement to an initial schedular rating higher than 30 percent for service-connected right eye aphakia and left eye nuclear sclerotic cataract prior to January 6, 2009, an initial schedular rating higher than 50 percent from January 6, 2009 to August 7, 2016, and an initial schedular rating higher than 60 percent from August 8, 2016.

3. Entitlement to a compensable rating for a residual right knee scar.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 17, 2008.

(The issues of entitlement to a rating higher than 20 percent for a low back disability; ratings higher than 10 percent for low back radiculopathy of the left lower extremity and right lower extremity prior to September 15, 2014; initial compensable rating for scars, status post cholecystectomy; an initial compensable rating for a pilonidal cyst; and a rating higher than 10 percent for bilateral hearing loss are addressed in a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision, which denied a claim for service connection for arthritis (also claimed as calcium deposits); and a May 2010 rating decision, which granted service connection for right eye aphakia and left eye nuclear sclerotic cataract, assigning an evaluation of 30 percent, effective December 10, 2002.  

In January 2006 and September 2008, local hearings were held before Decision Review Officers at the Waco, Texas RO.  In April 2009, a Travel Board hearing was held before Veterans Law Judge Michael Lane.  Thereafter, in December 2012, another Travel Board hearing was held before Veterans Law Judge Michael Pappas and then Acting Veterans Law Judge Andrew Mackenzie.  Transcripts of these proceedings have been associated with the claims folder.  The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c); 38 C.F.R. 
§ 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  All three of the Veterans Law Judges who have participated in the hearings have signed below.

Additionally, pursuant to Arneson, a letter was sent to the Veteran in June 2014 notifying him that because he had presented testimony to two Veterans Law Judges with regard to one of the issues on appeal he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  In July 2014, the Veteran responded that he did not wish to appear at a hearing before a third Veterans Law Judge.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In October 2009, the Board remanded the issue of entitlement to service connection for arthritis for further development.  In December 2011 and August 2014, the Board remanded the issues of service connection for arthritis and increased evaluations for the eye and right knee disability.  

In July 2015 the Board denied service connection for arthritis and an initial schedular rating higher than 30 percent for right eye aphakia and left eye nuclear sclerotic cataract prior to January 6, 2009 and granted an initial schedular rating of 50 percent from January 6, 2009.  In a rating decision in August 2015 the RO implemented the Board's grant of the 50 percent rating.  The Veteran then appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2016 memorandum decision, the Court vacated and remanded the July 2015 Board decision. 

In a rating decision in August 2015 the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) effective December 17, 2008.  

In a rating decision in October 2016 the RO granted a 60 percent rating for the eyes effective August 8, 2016.  Thus this issue is characterized as indicated on the title page.  Although the Veteran in a notice of disagreement in January 2017 disagreed with the grant of the 60 percent rating and its effective date, these matters are part and parcel of his claim for initial increased ratings for the bilateral eye disability and thus need not be considered separately.  

In July 2015 the Board remanded the issues of initial higher ratings for a right knee disability, extraschedular rating for right eye aphakia and left eye nuclear sclerotic cataract, and entitlement to TDIU.  It appears that the Agency of Original Jurisdiction (AOJ) is still taking action on the first two issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

As for the TDIU claim, the Veteran and his representative contend that he is unable to work due to his service-connected disabilities, including the right knee and eyes.  See. e.g., Veteran's statement and claim dated in November 2014 and representative's brief dated in June 2015.  The U.S. Court of Appeals for Veterans Claims (Court) has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed above, the August 2015 rating decision granted entitlement to TDIU effective December 17, 2008.  Therefore, pursuant to Rice the Board has jurisdiction over the TDIU claim prior to December 17, 2008.  

In April 2017 the Veteran submitted a waiver of initial RO review of additionally submitted evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With the exception of the claim of entitlement to a compensable rating for a residual right knee scar, the other issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, the residual right knee scar has been shown to be painful and unstable.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 20 percent rating for a residual right knee scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 ,4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in August 2015.  

Although the Veteran in December 2014 indicated that he was using his Social Security benefits to pay private medical doctors, the Veteran does not contend nor does the file show that he was receiving disability benefits from the Social Security Administration (SSA).  Nevertheless, VA need only obtain relevant SSA records, which, under 38 U.S.C.A. § 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  When a SSA decision pertains to a completely unrelated medical condition, and a veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a veteran seeks benefits, relevance is not established.  Id.   Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to the issue being decided herein.

All identified and available authorized records relevant to the issue of an increased rating for a right knee scar, which is the only issue being decided herein, to include lay and medical evidence, have been requested or obtained.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the increased rating claim for a right knee scar.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's right knee scar has been evaluated under Diagnostic Code 7805.  Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Other potentially applicable Diagnostic Codes include Diagnostic Codes 7801, 7802, and 7804.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars in an area(s) exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  A separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The separate evaluations are combined under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. 
§ 4.118, DC 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  A separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The separate evaluations are combined under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7802.  

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are 10 percent disabling.  Three or four scars that are unstable or painful are 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent may be added to the evaluation that is based on the total number of unstable or painful scars.  

On multiple occasions the Veteran has contended that his right knee scar was painful.  See, e.g, September 2014 statement, November 2014 claim, and statements dated in September 2015 and October 2015.  In the September 2015 notice of disagreement the Veteran reported that his right knee scar was 4 to 5 inches long and was always painful and unstable.  In October 2015 he continued to report that his right knee scar was painful.  

On VA examination in March 2015, the examiner determined that the right knee scar was not no painful nor unstable with frequent loss of covering of skin over the scar.  The knee scar was a linear scar that was 10 centimeters long.  The examiner opined that the scar did not result in limitation of function and that there were no pertinent physical findings, complications, conditions, signs and or symptoms such as muscle or nerve damage associated with the scar.  

On VA orthopedic knee examinations in September 2014 and August 2016 the examiner indicated that the Veteran did not have a scar that was painful or unstable or had a total area equal to or greater than 39 square centimeters.  

Although the RO evaluated the Veteran's right knee scar under Diagnostic Code 7805, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538  (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the appeal period the lay evidence shows that the right knee scar was painful.  It is thereby more appropriate to rate the condition under a diagnostic code which includes a rating on the basis of painful scars.  Thus the underlying diagnostic code should be changed to Diagnostic Code 7804 for unstable or painful scars.  

While the VA orthopedic examinations in September 2014 and August 2016 and the VA scar examination in March 2015 show that the right knee scar was not painful and unstable, the Board finds that the evidence more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 7804 for the following reasons.  During the appeal period the Veteran has consistently complained of a painful knee scar.  As discussed above, in September 2015 he also reported that the scar was always unstable  The Veteran is competent to report his symptoms related to a painful and unstable scar because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements are credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds no reason to doubt his credibility in this regard.

Thus resolving all doubt in the favor of the Veteran, based on Note (2) discussed above a 20 percent rating is warranted under Diagnostic Code 7804 for the right knee scar, which is painful and unstable, as an additional 10 percent rating is added to the 10 percent rating warranted under Diagnostic Code 7804 for a scar that is unstable or painful.  The Veteran does not meet the criteria for a rating higher than 20 percent under Diagnostic Code 7804 as the evidence does not show that he has more than one painful and unstable knee scar.  

The evidence presented above shows that the Veteran's right knee scar was linear and the Veteran does not contend otherwise.  Thus Diagnostic Codes 7801 and 7802 are inapplicable.  Further, the March 2015 VA examiner determined that the right knee scar did not result in limitation of function.  These findings are not contradicted by the lay and other medical evidence of record.  It is also noteworthy that the Veteran is in receipt of a separate rating for right knee degenerative joint disease, which is not being addressed by the Board at this time.  Symptomatology associated with all scarring has been considered under Diagnostic Codes 7800-7804.  Thus, a higher initial rating under Diagnostic Code 7805 is not warranted.  

In January 2016 the Veteran contended that the effective date for at least a 10 percent rating for his right knee scar should go back to 2002.  However, the present claim for an increased rating for a right knee scar was received on November 29, 2014.  Thus the evidence that has been considered as required by VA regulations is evidence of symptoms from November 29, 2013, which is one year prior to receipt of the claim.  See 38 C.F.R. § 3.400(o)(2); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  There is no basis to consider granting a compensable rating for a right knee scar back to 2002.  Further, the pertinent evidence of record shows that a 20 percent rating for a right knee scar is warranted from the date the Veteran's claim was received on November 29, 2014.  

After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a 20 percent rating is warranted for a residual right knee scar for the entire appeal period under Diagnostic Code 7804.  

Final Matters

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A claim for total disability rating for compensation based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, a rating decision in August 2015 granted TDIU effective December 17, 2008.  Thus the Veteran has been in receipt of TDIU for the entire appeal period considered herein for the right knee scar and the issue of entitlement to TDIU pursuant to Rice within the context of the Veteran's claim for a higher rating for a right knee scar is not before the Board.  


ORDER

A 20 percent rating for a residual right knee scar is granted for the entire appeal period, subject to the regulations governing the award of monetary benefits.


REMAND

In the December 2016 Memorandum Decision the Court determined that a remand of the Veteran's bilateral eye condition prior to January 6, 2009 was necessary in order for the Board to consider providing a VA examination that retroactively considers the many visual acuity tests during this period in order to determine whether they were based on corrected or uncorrected distant vision.  The Court noted that there is a duty to seek clarification of medical evidence "if the report does not contain sufficient detail."  See 38 C.F.R. § 4.2.  As for the evidence from January 6, 2009 the Court found that the Board did not adequately discuss a July 2011 letter from the Veteran's private physician that shows that the Veteran's best corrected visual acuity, near or far, was 20/200 in the right eye and 20/200+2 in the left eye.

As for the Veteran's claim of service connection for arthritis, the Court determined that is was unclear how the Board determined that this opinion was based on a bare transcription of the Veteran's reports as the examiner was the Veteran's treating physician for many years, who reviewed his medical records.  The Court also disagreed with the Board's determination that the favorable private opinion dated in February 2006 lacked a sufficient rationale. 

The claims file also includes an unfavorable VA opinion in September 2014 whereby the examiner noted that the Veteran was diagnosed with arthritis in the toes, bilateral finger, thumb, and shoulder and opined that it is less likely as not that the Veteran's arthritis of the indicated joints was incurred in or aggravated by active duty or was otherwise related to service, including exposure to ionizing radiation and/or Agent Orange.  The VA examiner opined that the Veteran's arthritis was a very common form of arthritis that was usually due to normal aging.  Notably, in a brief dated in August 2017 the Veteran's representative requested that the Board reexamine the evidence and seek any other evidence necessary to support the Veteran's claim.  

In order to comply with the Court's Memorandum Decision VA opinions should be obtained regarding the Veteran's arthritis and bilateral eye disability in order to reconcile the conflicting opinions and clarify the ambiguous findings.

Lastly, as noted in the Introduction, the Veteran and his representative contend that he is unable to work due to his service-connected disabilities, including the right knee and eyes.  See. e.g., Veteran's statement and claim dated in November 2014 and representative's brief dated in June 2015.  As discussed earlier the August 2015 rating decision granted entitlement to TDIU effective December 17, 2008.  In April 2016 the Veteran claimed that he is entitled to an effective date for TDIU dated December 16, 2002.  Thus the issue of entitlement to TDIU prior to December 17, 2008 is impacted by the outcome of the eye claim being remanded herein.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim prior to December 17, 2008 must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate the outstanding claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion from an appropriate examiner regarding the severity of the Veteran's service-connected right eye aphakia and left eye nuclear sclerotic cataract.  The examiner should be asked to review the claims folder and render the opinions requested below.  The examiner must do the following: 

In light of the Veteran's medical history and to the extent possible, provide a retrospective opinion as to whether the visual acuity tests listed below were based on corrected or uncorrected distant vision: 

a.) VA treatment records dated in May 2004 appear to show 20/200 vision in the right eye and 20/50 vision in the left eye.  In August 2004 visual acuity appeared to be 20/200 in the right eye and 20/60 in the left eye.  In November 2004 visual acuity in both eyes was 20/60-2.  In May 2005 it appeared to be 20/100 in the right eye and 20/60-2 in the left eye.  In August 2005 it apparently was 20/200 in the right eye and 20/80 in the left eye.  Private treatment records in July 2005 show 20/80 vision in the right eye and 20/40 in the left eye.  There were lamellar defects in both maculas, peripheral retinas remained stable, and there was a cataract in the left eye.  In September 2005 the Veteran had 20/80 vision in the right eye and 20/40 in the left eye.  He had bilateral lamellar macular holes.  In February 2006 a private examiner reported that in July 2005 the Veteran had 20/60-2 vision in the right eye with a posterior chamber lens in place and a clear cornea.  There was a cataract in the left eye with visual acuity corrected to 20/60-2.  In June 2006 the Veteran had 20/60 vision in the right eye and 20/70 in the left eye.  VA treatment records in May 2006 show that corrected vision in the right eye was 20/100-1 and 20/80-1 in the left eye.  The assessment was lamellar hole in the macula of the left eye with cataract and pseudophakic right eye.  
VA treatment records show that in November 2006 corrected vision in the right eye was 20/60+1 and 20/50+1 in the left eye.  The assessment was lamellar hole and cataract in the left eye, with stable vision and pseudophakic right eye.  In July 2007 the Veteran had corrected vision of 20/40 in the right eye and 20/100-1 in the left eye.  In January 2008 he had corrected vision of 20/60 in the right eye and 20/70 in the left eye.  In January 2008 the Veteran had 20/60 corrected vision in the right eye and 20/70 in the left eye.  In August 2008 the Veteran had corrected vision of 20/60 in the right eye and 20/70 in the left eye.  Private treatment records in December 2008 show that the Veteran had an acuity of 20/70 in the right eye and 20/200 in the left eye.  (In February 2009, a private examiner reported that on January 6, 2009 he performed cataract surgery with an intraocular lens implantation in the Veteran's left eye.)  

b.) Reconcile the inconsistency between VA visual acuity evaluations from VA examinations dated in August 2010, August 2011, and September 2014, which at most show that the Veteran's corrected distant visual acuity in the right eye was 20/100 in September 2014 and in the left eye was 20/70 in August 2011, with his July 2011 private visual acuity test that shows his best corrected visual acuity, near or far, was 20/200 in the right eye and 20/200+2 in the left eye.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

2. Obtain an opinion from an appropriate examiner regarding the nature and etiology of the Veteran's arthritis.  After reviewing the claims folder the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's arthritis was incurred during service.  In rendering the opinion the examiner is asked to consider and address the pertinent evidence summarized below: 

a.) During the Board hearing in in April 2009 the Veteran testified that he experienced arthritis of the fingers, thumbs and the toe joints since his active service.  

b.) The Veteran's DD 214 shows that he was a flight specialist during service with the US Air Force.  

c.) Service treatment records show that in July 1957 the Veteran injured his hand 3 weeks earlier and had intermittent pain.  In June 1964 he was treated for calluses on his feet, a tiny hemangioma on his right foot, and slight pain at the base of the right thumb which the examiner noted was probably secondary to a sprain.  The examiner indicated that the exam was normal.  In August 1961 the records show that the Veteran complained of radiating pain in the right upper quadrant to the right shoulder.  Service treatment records also show that on examinations dated in May 1958, June 1960, June 1961, May 1964, and on the February 1965 separation examination the Veteran's musculoskeletal evaluation was normal and his upper and lower extremities were evaluated as normal.  On reports of medical history dated in March 1957, May 1958, and May 1963 the Veteran denied having painful or swollen joints, arthritis or rheumatism.  On the report of medical history upon separation from service dated in February 1965, the Veteran denied having a painful or trick shoulder or arm as well as arthritis and rheumatism.  

d.) In February 2006 the Veteran's private doctor, Dr. J.J.M, submitted a letter indicating that he has been treating the Veteran since 1990 and reviewed the Veteran's service treatment records, post-service treatment records since 1980, and VA examinations.  He noted that the Veteran's duties during service consisted of over 8,000 flight hours on assignments.  Dr. J.J.M. further stated that based on his conversations with the Veteran he was informed that the Veteran's duties during service exposed him to pounding, physical abuse, and blows to his extremities and he was of the opinion that the circumstances of the Veteran's service lead to arthritis and chronic joint pain.  He opined that the extraordinary wear and tear on the joints during the Veteran's 8 years of service contributed to his current inability to perform the normal day to day activities of a person his age without pain.  Dr. J.J.M. concluded that osteoarthritis and chronic joint pain is attributable and connected to the Veteran's military service.  

e.) On VA examination in September 2014, the examiner , Dr. S.J.C, reviewed the file and noted that the Veteran was diagnosed with arthritis in the toes in the 2000s and that the Veteran reported having problems with his bilateral toe arthritis for many decades.  Dr. S.J.C. acknowledged that the Veteran had bilateral finger, thumb and shoulder arthritis, as well as mild bilateral great toe arthritis, all demonstrated on various x-rays done since 2009.  As to the Veteran's contentions that he has had arthritis since service, the examiner commented that it was first shown on recent x-rays taken in the last 10 years.  In response to the question whether it is as least as likely as not that the Veteran's arthritis, was incurred in or aggravated by active duty or otherwise related to service, to include exposure to ionizing radiation and/or Agent Orange and the Veteran's complaints of ongoing symptoms of arthritis since service, the examiner opined that it is less likely as not that the Veteran's arthritis of the indicated joints was incurred in or aggravated by active duty or was otherwise related to service, including exposure to ionizing radiation and/or Agent Orange.  His rationale was that the Veteran's service treatment records show treatment for the hand in 1957 and right thumb and feet in 1964, however there was no follow-up/ for these complaints during service.  Dr. S.J.C. found it significant that on separation examination in February 1965 the Veteran described only bilateral ankle sprains during service which resolved, and did not mention at all any finger, thumb, toe or shoulder problems nor arthritis.  He further explained that VA has not acknowledged any causal association between ionizing radiation and Agent Orange/herbicide exposure, and the subsequent development of arthritis.  He was of the opinion that the Veteran's arthritis is osteoarthritis, which is a very common form of arthritis, usually due to normal aging.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought, to include the claims of service connection for arthritis, higher ratings for a bilateral eye disability, and entitlement to TDIU prior to December 17, 2008, is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________         ____________________________
MICHAEL LANE			A. C. MACKENZIE
Veterans Law Judge, Board of 		Veterans Law Judge, Board of 
Veterans' Appeals			Veterans' Appeals




	__________________________________
	MICHAEL A. PAPPAS
Veterans Law Judge, Board of 
            Veterans' Appeals


Department of Veterans Affairs


